414 F.2d 351
72 L.R.R.M. (BNA) 2256
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOU DE YOUNG'S MARKET BASKET, INC., Respondent.
No. 18160.
United States Court of Appeals Sixth Circuit.
Sept. 12, 1969.

Before PHILLIPS, EDWARDS and CELEBREZZE, Circuit Judges.

ORDER

1
Whereas on July 24, 1969, this Court received from the Clerk of the Supreme Court of the United States a true copy of the order and judgment of the Supreme Court of the United States, 395 U.S. 828, 89 S. Ct. 2125, 23 L. Ed. 2d 737, which in part provides as follows:


2
'it is ordered and adjudged by this Court that the judgment of the said United States Court of Appeals in this cause be, and the same is hereby, vacated with costs; and that this cause be, and the same is hereby, remanded to the United States Court of Appeals for the Sixth Circuit for further consideration in conformity with the opinion of this Court';


3
It is therefore ordered, adjudged and decreed that this matter is remanded to the National Labor Relations Board for further proceedings in conformity with the United States Supreme Court's decision in National Labor Relations Board v. Gissel Packing Co., Inc., 395 U.S. 575, 89 S. Ct. 1918, 23 L. Ed. 2d 547, decided June 16, 1969.